DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on March 9, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Particularly, the Non-Patent Literature Document titled “HellermannTyton Data Sheet for Part Number LPT 18L” is undated and does not exists in the application file
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line 7, the phrase “a deformable zone” should be changed to - - the deformable zone - - , since “a deformable zone” has already been established in claim 1, line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, concerning the following:
In claim 3, line 2, there is no antecedent basis each for “the first thickness” and “the second thickness”.
In claim 4, line 2, there is no antecedent basis each for “the first thickness” and “the second thickness”.
In claim 5, bridging lines 2-3, there is no antecedent basis each for “the first thickness” and “the second thickness”.
In claim 6, bridging lines 2-3, there is no antecedent basis each for “the first thickness” and “the second thickness”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (102(a)(2) as being anticipated by Dyer (U.S. Patent No. 8,726,468).
Dyer (‘468) discloses a cable tie (e.g., 100 or 300, in Figs. 1A through 3), comprising: a cable tie head (350); and a strap (310), wherein the cable tie head is configured to receive the strap (as demonstrated in Figs. 1E & 1C), wherein at least part of the cable tie head comprises a deformable zone (defined by the zone that has dampening film 364) configured to deform (at least Fig. 1E depicts a deformation of dampener 162, as deformation is well inherent of dampener material such as an “elastomeric material” such as “silicone elastomer”, and other disclosed in the paragraph beginning in col. 7, line 61) when the strap is received in the cable tie head to secure the cable tie to an elongate article (190);

(concerning claim 10) the strap extends from the cable tie head in a direction generally perpendicular to a longitudinal axis of the aperture extending from the first opening to the second opening (as demonstrated in at least Fig. 1G); and
(concerning claim 20), see above concerning claims 1 and 2; and wherein a means for deforming the second wall in response to application of a force on the strap when securing the cable tie to an elongate article (the deforming means defined by the flexible material of the damping material (164, 364).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or (102(a)(2) as being anticipated by Igarashi et al. (U.S. Patent No. 7,661,633).
Igarashi et al. (‘633) discloses a cable tie (1), comprising: a cable tie head (5, 6); an aperture (passage 19) extending through the cable tie head; a strap (3) defining a plurality of serrations (17) extending from the cable tie head and configured to be received within the aperture (as demonstrated in Fig. 6), wherein the aperture defines a first opening (at 22) through which the strap enters the aperture and a second opening (at 23) through which the strap exits the aperture; a first wall (first wall integral of 10 and 25, as depicted in Figs. 5 and 6) forming the aperture, wherein the first wall defines a pawl (15) with a plurality of teeth (two are shown in at least Fig. 5) configured to engage (as depicted in at least Fig. 6) the plurality of serrations of the strap; a second wall (26) forming the aperture (19, 22, 23) opposite the first wall, wherein the second wall is shorter (shorter as in a horizontal direction along a surface 18, as shown in Fig. 5) than the first wall (as in a direction parallel to the horizontal direction along a surface 18, as shown in Fig. 5) and wherein the second wall (26) does not extend past a first engaging tooth of 
(concerning claim 18) the strap extends from the cable tie head in a direction generally perpendicular (as depicted in Fig. 5) to a longitudinal axis (31) of the aperture extending from the first opening (22) to the second opening (23); and 
(concerning claim 19) the second wall and the strap are in continuous contact with 260 to 300 degrees of a circumference of the elongate article (2) after the strap is inserted within the aperture and tightened around the elongate article (as demonstrated in at least Fig. 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer (‘468).
Dyer (‘468) discloses the claimed cable tie according to claim 1, except for wherein 
a ratio of a width of the second wall to a height of the second wall is in a range of 1:3 to 3:4.
	However, it would have been an obvious matter of design choice before the effective filing date of the invention, to modify or select a height of the second wall being in a range of 1:3 to 3:4, since applicant has not disclosed that a width to height range of 1:3 to 3:4, solves any stated problem, produces any unexpected result, or is of any particular purpose and it appears that the width and height of Dyer’s second wall, as suggested in the disclosed figures, perform equally well in the construction of Dyer’s second wall to provide an adequate deformation zone surface for locating it’s dampener material thereon.  In addition, a change in size is generally recognized as being within the level of ordinary skill in the art.
In re Aller, 105 USPQ 233.  

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to:  include all of the limitations of the base claim and any intervening claims; or particularly if each of claims 3-6 were dependent from claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cable tie structure is also represented by Geiger (U.S. Patent Publication No. 2013/0119208), Yamaguchi (U.S. Patent Publication No. 2015/0102183), Matz (U.S. Patent Publication No. 2020/0223606), Waddington (U.S. Patent No. 3,735,448), McCormick (U.S. Patent No. 3,924,299), Caveney; Jack E. et al. (U.S. Patent Nos. 4,688,302 and 6,560,822), and Cheng (U.S. Patent No. 8,407,863). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert Sandy/            Primary Examiner, Art Unit 3677